Title: From Thomas Jefferson to Isaac Zane, 26 February 1778
From: Jefferson, Thomas
To: Zane, Isaac



Dear Sir
Monticello Feb. 26. 1778.

Having been unable to get waggons to set off hitherto for our pans and the day on which we were to send for them, approaching, I thought myself bound to send express with the money to answer my engagement. The bearer I hope will be with you on the 1st. day of March which if I recollect was the ultimate day I required. He will deliver you one hundred and eighty pounds, the price of two pans according to what occurs to me of their weight and price. Should there be any difference it may be settled when I send the waggoners, if either of them should be trusty, or at any rate when I see you in assembly. I shall hope two pans more from you in the spring, as it has given our people here great satisfaction to see a probability of being supplied with salt at a low rate, and the two pans now sent for will yeild but a scanty supply. Write me by the  bearer any interesting news. The draught went down very easy in this part of the country except in the neighboring worthless county of Fluvanna. Great opposition had nevertheless been talked of before. I asked you when I saw you last whether you would be willing to part with the spirit level you had of Ld. Dunmore’s estate. What was your answer? For I have forgotten. I am engaged in a great work in the canal way. It would therefore be very convenient to me both as an undertaker and a philosopher settled in a country where god almighty has rendered the art of levelling as requisite as in any part of his creation. Against this, weigh your own necessities and determine. If in my favor, the bearer who is one of my trusties, will bring it safely tho’ on horseback, only being apprised by you of the nature of that care which is requisite. Fix your own price. I wish I could have come instead of sending, but my day of leisure is not yet at hand. I wish you every felicity & am with more than religious form Your assured friend,

Th: Jefferson


P.S. I am using my best endeavors to get waggons to go for the pans; they shall be taken out of your way as soon as possible. Remember my stoves.

